Motion granted to the extent that the petitioner, the City of New York, be required to furnish to the moving party, Lena Ferris, three typewritten copies of the minutes taken on the trial, as provided by section 22 of the Water Supply Law, being chapter 724 of the Laws of 1905, in so far as may be required by the said Lena Ferris for the purpose of perfecting her appeal; the argument to be heard on said minutes. (See Matter of Bensel, 208 App. Div. 816.) Present- — -Lazansky, P. J., Hagarty, Carswell, Scudder and Davis, JJ.